420 F.2d 1383
UNITED STATES of America, Plaintiff-Appellee,v.Kelsey Lee BOWER, Defendant-Appellant.
No. 24634.
United States Court of Appeals Ninth Circuit.
December 22, 1969.

Appeal from the United States District Court for the Northern District of California; Robert F. Peckham, Judge.
James W. Stewart, San Jose, Cal., for appellant.
John G. Milano, Asst. U.S. Atty., Cecil F. Poole, U. S. Atty., San Francisco, Cal., for appellee.
Before HAMLEY, HAMLIN and WRIGHT, Circuit Judges.
PER CURIAM:


1
The conviction of appellant for violation of Title 50 U.S.C. App. § 462 (refusal to submit to induction into the Armed Forces of the United States) is affirmed on the basis of and for the reasons given in the opinion of the United States District Court for the Northern District of California filed May 12, 1969, 307 F. Supp. 1094 (N.D.Cal.1969).1



Notes:


1
 Some matters not discussed in the district court opinion should be mentioned. First, it should be noted that in the trial appellant did not testify, and no contention was made on his behalf that appellant's motivation in whole or in part for refusing induction was based on a desire to have his claim processed. Second, appellant's claim on appeal that the induction orders were not signed by a board member is foreclosed by United States v. Doran, 418 F.2d 1226 (9th Cir. 1969) and United States v. Stark, 418 F.2d 901 (9th Cir. 1969) (en banc)